DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-10 and 13-20 are pending, claims 2, 3, 11 and 12 having been cancelled and claims 19 and 20 having been newly added.  Applicant's responses filed April 23, 2021 and May 10, 2021 are acknowledged.

Drawings
Applicant’s amended Drawings filed May 10, 2021 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite “discharging the humidified gas through a second nozzle accommodated within the chamber toward the main surface of the substrate and concurrently radially along the main surface of the substrate.”  It is unclear what is meant by “concurrently radially.”  Concurrently radially to what?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 10, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al. and U.S. Patent No. 6,494,220 to Matsuda et al.
As to claim 1, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a processing liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holder within a chamber, the processing liquid discharging step including a step of supplying a chemical liquid onto the main surface of the substrate and a step of supplying a rinse liquid onto the main surface of the substrate (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas having a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the processing liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  
Sakurai does not explicitly disclose a liquid supplying step of discharging a liquid through a nozzle toward a region including the supply region prior to the processing liquid discharging step.  It is known in the art that substrate processing methods include multiple steps, including pre-rinse steps prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).  
While the combination of Sakurai and Sellmer does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing before the start of the neutralizing liquid supplying step and before the drying step, selection of the start and termination of the humidified gas step is within one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While the combination of Sakurai and Sellmer discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the 
As to claim 4, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the processing liquid discharging step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 5, the combination of Sakurai, Sellmer, Baldy and Matsuda discloses, in parallel with the spin-drying step, a dehumidified gas supplying step of supplying a dehumidified gas with a humidity lower than a humidity of the humidified gas onto the main surface of the substrate (see Sakurai paragraphs [0076]-[0077] disclosing dry nitrogen gas supply; Baldy paragraph [0056] and Matsuda col. 5, lines 44-50 disclosing parallel spin drying and dry gas supply to improve drying).
As to claim 8, the combination of Sakurai, Sellmer Baldy and Matsuda discloses that the humidified gas supplying step can comprise a third humidified gas supplying step of supplying the humidified gas from outside the chamber into the chamber (see Sakurai Fig. 1 where humidified gas is supplied from device 9, which is located outside the chamber).
As to claim 10, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a processing liquid supplying unit 
Sakurai does not explicitly disclose another liquid supply through a nozzle where the controller is further arranged to supply said liquid through the nozzle toward the supply region where the chemical liquid is to be supplied on the main surface of the substrate prior to the supply of the chemical liquid.  It is known in the art that substrate processing apparatuses and methods include liquid supplies and multiple steps, including a pre-rinse liquid supply and step prior to the etching of a substrate (see, e.g., Sellmer paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-rinse supply and step prior to etching as is known in the art to clean the wafer prior to etching as disclosed by Sellmer where Sellmer discloses that the liquid can be water (read as neutralizing liquid).
 Regarding the recitation that the controller is further arranged to start the humidified gas supplying step before a start of the neutralizing liquid supplying step and to end the humidified gas supplying step at a predetermined termination timing after the start of the neutralizing liquid supplying step and before the spin drying step, Sakurai discloses that the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  In addition, the selection of the start and termination of the humidified gas step is within the skill of one of ordinary skill in the art (see Sakurai paragraphs [0057]-[0060] where the humidity is adjusted after the wafer is placed on the holder and prior to processing).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time.
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
While the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose the specific resistances of the liquids, the apparatus is fully capable of storing and supplying various liquids and the selection of the liquids is within the skill of one of ordinary skill in the art.
As to claim 13, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the rinse liquid supply step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 14, the combination of Sakurai, Sellmer, Baldy and Matsuda discloses, in parallel with the spin-drying step, the controller configured to perform a dehumidified gas supplying step of supplying a dehumidified gas with a humidity lower than a humidity of the humidified gas onto the main surface of the substrate (see Sakurai paragraphs [0076]-[0077] disclosing dry nitrogen gas supply; Baldy paragraph [0056] and Matsuda col. 5, lines 44-50 disclosing parallel spin drying and dry gas supply to improve drying).
As to claim 17, the combination of Sakurai, Sellmer, Baldy and Matsuda discloses that the humidified gas supplying step can comprise a third humidified gas supplying step of supplying the humidified gas from outside the chamber into the chamber (see Sakurai Fig. 1 where humidified gas is supplied from device 9, which is located outside the chamber).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al. and U.S. Patent No. 6,494,220 to Matsuda et al. as applied to claims 1 and 10 above, and further in view of U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al.
Sakurai, Sellmer, Baldy and Matsuda are relied upon as discussed above with respect to the rejection of claims 1 and 10.
As to claims 6 and 15, while Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a first nozzle accommodated within the chamber and the first nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling.  Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a humidified gas nozzle to supply humidified gas as disclosed by Hinode and the results would have been predictable (supply of humidified gas) (see MPEP 2143(I)(B) where simple substitution of one known equivalent element for another is prima facie obvious).
 
Claims 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al. and U.S. Patent No. 6,494,220 to Matsuda et al. as applied to claims 1 and 10 above, and further in view of U.S. Patent App. Pub. No. 2014/0231012 to Hinode et al. and U.S. Patent App. Pub. No. 2003/0066549 to Noda et al.
Sakurai, Sellmer, Baldy and Matsuda are relied upon as discussed above with respect to the rejection of claims 1 and 10.
As to claims 7 and 16, while Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a second nozzle accommodated within the chamber toward the main surface of the substrate and concurrently radially along the main surface of the substrate and the second nozzle discharges the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling.  Use of gas nozzles accommodated within a chamber to supply humidified gas at a position closer to the main surface of the substrate held on a substrate holder is known in the art (see Hinode paragraphs [0161]-[0162] and Noda Fig. 1, ref.#5 and paragraph [0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a second humidified gas nozzle to supply humidified gas as disclosed by Hinode/Noda and the results would have been predictable (supply of humidified gas) (see MPEP 2143(I)(A) where combining prior art elements according to known methods to yield predictable results is prima facie obvious).
As to claims 9 and 18, while Sakurai discloses that the chamber includes a ceiling that defines a space in which the substrate holder is accommodated (see Sakurai Fig. 1, ref.#1), the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the humidified gas is supplied through a gas discharge port with an opposing surface, facing the entire area of the main surface of the substrate, of an opposing member accommodated within the chamber onto a region including the supply region on the main surface of the substrate where the opposing surface is positioned closer to the main surface of the substrate than the ceiling and the gas discharge port can discharge the humidified gas at a position closer to the main surface of the substrate held on the substrate holder than the ceiling.  Use of gas nozzles accommodated within a chamber to supply humidified gas at a .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2010/0012157 to Sellmer, U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al. and U.S. Patent No. 6,494,220 to Matsuda et al. as applied to claims 1 and 10 above, and further in view of U.S. Patent No. 9,136,104 to Chuuman et al.
Sakurai, Sellmer, Baldy and Matsuda are relied upon as discussed above with respect to the rejection of claims 1 and 10.
As to claims 19 and 20, the combination of Sakurai, Sellmer, Baldy and Matsuda does not explicitly disclose that the pre-rinsing liquid is carbonated water.  Chuuman discloses that carbonated water is a known rinsing liquid for cleaning substrates (see Chuuman Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use carbonated water as the rinsing and .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Sellmer, Hinode, Noda and Chuuman are now relied upon as discussed above for the newly added claim limitations and claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714